 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe choice of Respondent's employees, prior to April of 1951, such was not thecase in April and thereafter.It is found that there was no duty to bargain withLocal 2924 under these conditions.The undersigned will therefore recommend that the complaint be dismissed.,Upon the basis of the foregoing findings of fact,and upon the entire recordin the case, the undersigned makes the following:CONCLUsIONs OF LAW1.The operations of Respondent,Blue Mountain Mills and Dayville LumberCompany, affect commerce within the meaning of Section 2 (6) and (7) of theAct.2.Local Union No. 2545 and Local Union No. 2924, United Brotherhood ofCarpenters and Joiners of America, AFL, are labororganizationswithin themeaning of Section 2 (5) of the Act.3.Respondent has not engaged in unfair labor practices within themeaningof Section 8 (a) (1) and (5) of the Act.[Recommendations omitted from publication in this volume.]4 In the final analysis,althoughit is not dispositive of the present issue, it must be notedthat it isimprobable that Dayville willresume operations.Thus, bothLocal 2545 and thebusiness operation involved would be out of existence.BIRDSBOROARMORCAST, INC.'andINTERNATIONALMOLDERS ANDFOUNDRY WORKERS UNION or NORTH AMERICA, AFL,PETITIONER.Case No. 4-RC-1668.October 21,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold Kowal, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployes of the Employer.3.No question affecting commerce exists concerning the represen-tation of employes of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:1 The employer's name appears as amended at the hearing.101 NLRB No. 8. BIRDSBOROARMORCAST, INC.23The Petitioner seeks an over-all unit at the Employer's Armorcastplant .2Both the Intervenor and the Employer maintain that theexisting multiplant unit is appropriate.In 1944, following a Board election,3 Birdsboro Steel Foundry andMachine Company, herein called Birdsboro, entered into an agree-ment with the Intervenor covering its plant in Reading and its twoplants and pattern shop in Birdsboro, Pennsylvania.One of theseBirdsboro plants, which produced steel castings during World WarII, was closed in 1947, and therefore was omitted from the subsequentmultiplant agreements between Birdsboro and the Intervenor.Thisplant was later operated by Penn-Ohio Steel Corporation in the pro-duction of ingots.In 1951 Birdsboro, manufacturing steel castings and steel millequipment, obtained a defense subcontract for the manufacture ofarmor castings.For accounting and tax purposes, it created the Em-ployer, a wholly owned subsidiary, herein called Armorcast, andassigned the subcontract to it. Shortly thereafter Birdsboro obtainedrepossession of the World War II plant from Penn-Ohio Steel Cor-poration for use by Armorcast.On March 15, 1952, the Intervenor,Birdsboro, and Armorcast entered into a supplemental agreement ex-tending the existing multiplant agreement between Birdsboro andthe Intervenor to the employees of Armorcast.At that time prepara-tory work for the Armorcast operation, including the training ofpersonnel for Armorcast, was being done at Birdsboro's main plant.On April 29 Armorcast operations began, and on July 7, when thecurrent multiplant contract was executed, a total of approximately335 production and maintenance employees were at Armorcast and1,200 at Birdsboro.Approximately 50 percent of Armorcast em-ployees was transferred from Birdsboro, including all skilled andsupervisory personnel.The main Birdsboro operation is 500 yards from the Armorcastplant and 9 miles from the Birdsboro machine shop in Reading. The"The Employer and United Steelworkers of America, CIO, herein called the Intervenor,assert their existing contract as a bar to this proceeding.The Petitioner maintains thatthe existing contract is a premature extension of the original contract and therefore can-not serve as a bar.The original contract was executed on March 15, 1952,to "remain ineffectuntil July 18,1952, and thereafter until either party shall serve 60 days' notice ofits desire to terminate such agreement.-On July 7,1952, the contracting parties executeda new agreement with expiration date of January7, 1954.The Petitioner's request forrecognition was made onJuly15 and its petition filed on July 22,1952.Clearly the orig-inalcontract providedfor terminationat the willof either party upon 60 days' noticegiven on or afterJuly18, 1952.Moreover, the record fails to disclose that notice wasgivenby eitherparty at any time material herein.Accordingly,as the new contractprematurely extended the term of the original contract,and as the Petitioner's claim andpetitionwere timely within respect to the expiration date of the original contract, thenew contract cannot bar this proceeding.In viewof theforegoing,we find it unnecessary to pass upon the Petitioner's furthercontention that theJuly 7contract was executed in the face of an unrepresentative com-plement of employees.8BirdsboroSteel Foundry and Machine Company,54 NLRB 247. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDBirdsboro pattern shop adjoins the Armorcast plant and the officebuilding servicing both operations is close by.Although each planthas its own superintendent,Armorcast and Birdsboro have commonofficers,directors,works manager, purchasing agent,and personnelmanager.Separate accounting,personnel,and payroll records aremaintained for Armorcast as well as an employment office,thoughinterplant referrals of job applicants are frequent.At present Armorcast produces a "fla'sk" or preliminary casting.Eventually Armorcast will utilize foundry operations and job classi-fications substantially similar to those at Birdsboro.Because tankcastings require a different chemical content and heat treat processthan ordinary steel castings,however,Armorcast will also have in itsemploy betatron operators and heat treat furnace operators.Allpatternmaking for Armorcast as well as major repairs to patterns areperformed at Birdsboro and there is regular interchange of spareparts and machine maintenance personnel.Production plans call forpart of the processing of tank turrets and hulls at Birdsboro and aregular interplant flow of raw materials and partly processed prod-ucts.Armorcast employees receive the same vacation,group insur-ance, profit sharing,and other benefits, and enjoy the same wageschedules and working conditions as Birdsboro employees.Em-ployees transferred from Birdsboro retain seniority on their previousjobs and newly hired Armorcast employees acquire multiplantseniority.The mere existence of a new plant does not constitute evidence ofa self-contained and separate operation such as would warrant a self-determination election on the issue of inclusion in a broader unit.Asnoted,the operations of the Armorcast plant are essentially integratedwith those of the Birdsboro plants, the end products differing onlyin shape and chemical Content.4Withminor exceptions,job classi-fications and functions are the same,as well as hours, wages,and work-ing conditions.Direction of multiplant functions and labor relationspolicy is centralizedin the handsof the same officials,Armorcastemployees are drawn from Birdsboro,and there is regular inter-change of emp'Toes-miler multiplant seniority.Under Armorcastproduction plans,further integration of operations will result whenBirdsboro partly processes turret and hull castings.Moreover, thereis a history of bargaining on a multiplant basis including the Armor-cast plant.*The hearing officer referred to the Board the Employer's offer to prove through thetestimony of an Army officer in charge of industrial relations in the area in which theplants in question are located,that Birdsboro and Armorcast were selected for the produc-tion of armor castings because of integration of the plants' functions.As the determina-tion of integrated plant operations relative to appropriate unit questions under the Actis the function of the Board, other views on integration,while of interest, are not material.The offer of proof is accordingly rejected. UNDERWOOD CORPORATION25In view of the foregoing factors, particularly the integration ofplant functions and the history of bargaining on a multiplant basis,we find that Armorcastis anextension of the Birdsboro operationsand that, therefore, a unit restricted to the Armorcast plant is notappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act .5 Accordingly, we shall dismiss thepetition.6OrderIT IS HEREBY ORDERED that the petition filed in this case be, and ithereby is, dismissed.iHawthorne-Mellody Farms Dairy of Wisconsin,Inc.,99 NLRB 212;cf.Delta TankManufacturing Company, Incorporated(Shell Division),100 NLRB 364.0 The Petitioner expressly declined to represent the employees on a multiplant basis.UNDERWOOD CORPORATION, PETITIONERandLOCAL UNION No. 24092,OFFICEMACHINE REPAIRMEN,A. F. OF L.UNDERWOODCORPORATIONandVINCENTJ.HALM, ET AL.,PETITIONERandLOCAL UNION No.24092,OFFICEMACHINE REPAIRMEN,A. F. OFL.Cases Nos. 18-RM-112 and 18-RD-74.October 21,1952Decision,Order,and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeHarry Irwig, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner in Case No. 18-RD-74, employees of the Em-ployer, assert that the Union, a labor organization which was certifiedin February 1947 as the bargaining representative of certain em-ployees of the Employer, is no longer the bargaining representativeof these employees, as defined in Section 9 (a) of the Act.1 The hearing officer referred to the Board the Petitioners'motions to amend their re-spective petitions to include alternative unit descriptions and theUnion's motionto dismissthe Employer's petition.The Petitioners'motions to amend their petitions are herebygranted.For thereasons stated in paragraph4, infra,the Union's motion to dismiss ishereby denied.101 NLRB No. 4.